IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                              No. 00-10381
                           (Summary Calendar)




OLEN I. LOVELL
                                                  Plaintiff-Appellant,

versus


HARRIS METHODIST HEALTH SYSTEM; TEXAS HEALTH SYSTEM; TEXAS HEALTH
RESOURCES

                                                  Defendants-Appellees,


                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Northern District of Texas
                             (99-CV-2809-G)
                          - - - - - - - - - -
                            October 16, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      In this employment dispute, Plaintiff-Appellant Olen Lovell

appeals the district court’s confirmation of an arbitration award

in   favor   of   Defendants-Appellees.    Lovell    alleged   that   his

employment was wrongfully terminated because of his race. The case

was submitted to arbitration by agreement of the parties.             The




      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
arbitrator ruled for Defendants-Appellees, and Lovell filed a

motion in the district court to vacate that award.

     Lovell brings before us some sixteen claims, many of which are

repetitive or conclusional, or both.   Given the extremely limited

scope of our review of arbitration cases and Plaintiff-Appellant’s

failure timely to raise his objections during the arbitration

hearing, most of Lovell’s claims are either barred or waived, or

both.   We have examined the remaining claims and, after a careful

review of the parties’ briefs, pertinent parts of the record, and

the memorandum order of the district court, we conclude that they

have no conceivable basis in law or in fact, making this appeal

frivolous.   We therefore dismiss this appeal.

DISMISSED.




                                 2